           Case: 1:18-cv-02838 Doc #: 1 Filed: 12/10/18 1 of 4. PageID #: 1



                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

PETER G. BELLE, JR.             )                     CASE NO.:
2178 East 80th Street           )
Cleveland OH 44103              )
                                )
Claimant,                       )
                                )
              vs.               )
                                )
DRUG ENFORCEMENT ADMINISTRATION )                     MOTION (Under Favor of 41(g), Rules of
8701 Morrissette Drive          )                     Criminal Procedure) FOR THE RETURN
Springfield, VA 22152           )                     OF ILLEGALLY SEIZED PROPERTY
                                )
       Respondent.              )


       Peter Griffen Belle, Jr., the Claimant herein was victimized by an illegal seizure of certain

of his funds by various DEA Investigators, as they are dubbed within their agency. This

designation conceals the fact that arguably, they are not authentic “law enforcement officers.” For

sure, they do not fit within the ambit of the definition set forth in Rule 41(a)(2)(C), Federal Rules

of Criminal Procedure.

       While the actual seizure of the monies from him occurred in Los Angeles, California, given

the genesis of all of these events occurred in the Northern District of Ohio, it follows this Court

has jurisdiction. Here, the facts will also show that Transportation Security Administration (TSA)

agents targeted the Claimant to be seized and searched upon his arrival in Los Angeles. Indeed,

as the following averments show, the Claimant was intercepted, seized, detained, searched, and

certain monies (then in his possession) were illegally confiscated from him - - indeed in the name

of the United States of America. Summarily, all this occurred following his arrival in Los Angeles.




                                             Page 1 of 4
             Case: 1:18-cv-02838 Doc #: 1 Filed: 12/10/18 2 of 4. PageID #: 2



         Indeed, in light of the contentions, the following additional salient averments are made:

         1. That in Cleveland, despite the fact that in traversing the apparatus operated by

             employees of “TSA” at the Cleveland Hopkins Airport (indeed on 2018), it had to have

             happened that the x-ray type of equipment used to screen carry-on luggage exposed the

             fact that the Claimant herein was in possession of a large sum of money.

         2. That despite the fact the law seems clearly to be that: “. . . the government may not

             seize money, even half a million dollars, based on its bare assumption that most people

             do not have huge sums of money lying about, and if they do, they must be involved in

             narcotics or some other sinister activity” (United States v. $506, 231.00 in U.S.

             Currency, 125 F.3d 442, 452-54 [7th Cir. 1997]), one of the “TSA” agents felt the

             need to advise the “DEA” of the presence of what (more probable than not) will be said

             to be an “organic mass1” inside Belle’s carry-on luggage. Arguably, this fact resulted

             in his having been profiled as a “money courier,” which is indefensible.

         3. That upon his arrival in Los Angeles, the Claimant was accosted, after having rescinded

             to hearing his name broadcast. He was immediately seized (if not arrested) and literally

             escorted from the building - - indeed, across a roadway of sorts, into another building

             and told to open his bag, which order he complied with.

         4. That in lieu of telling those officers to “go to hell”, and that they needed a warrant if

             they wanted to look inside his bag, feeling compelled to submit to having been ordered

             to do so, by these men whole believed, albeit, wrongly so, they were “Federal Law

             Enforcement Officers,” he submitted to their “orders.”



1
    United States v. U.S. Currency, 2016 WL 5661608, at *1 (N.D. Ohio Sept. 30, 2016).


                                             Page 2 of 4
   Case: 1:18-cv-02838 Doc #: 1 Filed: 12/10/18 3 of 4. PageID #: 3



5. That in the wake of these certificated events these officers immediately seized his

   money. Indeed, in the name of the United States.

6. That is so doing, they violated not only “the taking clause of the 5th Amendment,” they

   also, while continuing to act as though he (the Claimant) had no rights they were bound

   to respect, their agency, the Respondent herein, has continued to retain these monies -

   - as we see it on its own authority.

7. That to this end, Belle was compelled to leave California without his money - - indeed

   to his detriment; as well as, his chagrin and abandoned his intended stay in California.

8. That in seizing these monies, which were not only in the Claimant’s exclusive, and sole

   possession, and which were owned by him (the solo prerequisite to the filing of this

   Motion), it could not be any clearer that these monies not being contraband per se, and

   which could not and cannot be related to any criminal offense, should not have been

   seized.

9. That given the incontrovertibility of the averments expressed above, we further contend

   these “investigators” lacked probable cause to conduct any of the searches, and the

   ensuing seizures, along with the continued possessions. Also, we contend this action

   likewise was indefensible. With this being so, to be sure, the Court must reckon with

   these facts. Indeed, in full accordance with Rule 12(g), Federal Rules of Criminal

   Procedure. Hopefully then, this matter must be dealt with on a forthwith basis.

10. That, for sure, no one can dispute “probable cause”, must exist for any search and/or

   seizure when it occurs. This means our contention, of course, that the probable cause

   concept which must demonstrate in a trustworthy fashion a predicate basis existed not

   only for the various seizures here, but also for the continued retention of these monies.



                                     Page 3 of 4
            Case: 1:18-cv-02838 Doc #: 1 Filed: 12/10/18 4 of 4. PageID #: 4



         WHEREFORE, based on the above showing, the quest here is for the Return of seized

items.



                                                  Respectfully submitted,

                                                  /s/ James R. Willis
                                                  JAMES R. WILLIS, ESQ. (0032463)

                                                                and

                                                  /s/ Clarissa A. Smith
                                                  CLARISSA A. SMITH, ESQ. (0095891)
                                                  1144 Rockefeller Bldg.
                                                  614 West Superior Avenue
                                                  Cleveland, OH 44113
                                                  (216) 309-1784
                                                  (216) 575-7664 (Fax)
                                                  clarissa@casmithlawoffice.com
                                                  Attorneys for Claimant




                                         Page 4 of 4
